UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-5139


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

PHONEPADITH THADSAMANY,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:06-cr-00178-FDW-CH-4)


Submitted:    December 19, 2008             Decided:   January 15, 2009


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard A. Culler, CULLER & CULLER, P.A., Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Charlotte, North Carolina; Amy E. Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Phonepadith Thadsamany appeals from his conviction and

150-month sentence imposed following a jury trial on charges of

conspiracy    to    possess    with    intent          to    distribute      Ecstasy    and

possession and attempted possession with intent to distribute

Ecstasy, 21 U.S.C.A. §§ 841, 846 (West 1999 & Supp. 2007), and

18 U.S.C. § 2 (2006).          On appeal, he contends that the district

court   erred      by     admitting     evidence            of     threats    against     a

coconspirator’s         girlfriend    and       son,    that       the   district   court

erred by denying his motion for judgment of acquittal, and that

the sentence imposed was unreasonable.                           Finding no error, we

affirm Thadsamany’s conviction and sentence.

           The     evidence    showed       that       Somlet      Sisouk    arranged   to

purchase     5000       Ecstacy      pills       from         Kongmany       Sibounheung.

Sibounheung contacted Thadsamany and arranged to purchase 10,000

Ecstacy pills from him in order to provide half to Sisouk and

half to another buyer.         Thadsamany and Sibounheung were arrested

when they were on the way to meet Sisouk.

           Over     Thadsamany’s       objection,            the    court    allowed    the

government    to    present    evidence         from        Sibounheung’s     girlfriend

that,   three       weeks    after     Thadsamany            and     Sibounheung       were

arrested, three men came to her workplace seeking to collect

money that Sibounheung owed for “stuff” that was taken away.

They threatened to hurt the girlfriend and her son if they did

                                            2
not    get   the   money.         Sometime      after       that,      Sibounheung’s          car,

which his girlfriend drove to work, was broken into and bags of

clothes, a television and some items that Sibounheung had hidden

in the car, were stolen.

               The court found the evidence admissible as intrinsic

evidence of the conspiracy, noting that “threats of violence,

just    like    use      of   firearms     are      tools        of   the     trade     of    drug

trafficking.”           The court also allowed the evidence as relevant

to    explain      Sibounheung’s         fear       about    testifying           and   why    he

initially did not fully cooperate with the government.                                  We find

no abuse of discretion in this ruling.                           See Fed. R. Evid. 403;

United States v. Rivera, 412 F.3d 562, 571 (4th Cir. 2005);

United States v. Mohr, 318 F.3d 613, 618 (4th Cir. 2003); see

also United States v. Thomas, 86 F.3d 647, 654 (7th Cir. 1996)

(threat evidence is admissible if relevant to explain a witness’

inconsistent statements).

               Thadsamany next argues that the district court erred

by    denying     his    motion    for    judgment          of    acquittal       because      the

evidence     showed      only     that   he     was    involved         in    a   buyer-seller

relationship, not a conspiracy.                     Thadsamany did not raise this

argument     in    his    motion    for    acquittal          in      the    district    court;

therefore, we review for plain error.                            United States v. Higgs,

353 F.3d 281, 309 (4th Cir. 2003); see United States v. Stewart,

129 F. App’x 758, 766 (4th Cir. 2005).

                                                3
           Viewing the evidence in the light most favorable to

the Government, we find that a rational factfinder could find

the existence of a conspiracy beyond a reasonable doubt.                    United

States v. Burgos, 94 F.3d 849, 863 (4th Cir. 1996); see United

States v. Yearwood, 518 F.3d 220, 226 (4th Cir. 2008) (quoting

United States v. Mills, 995 F.2d 480, 485 n.1 (4th Cir. 1993)).

Accordingly, there was no plain error by the court in allowing

the case to go to the jury on the conspiracy charge.                   See United

States v. Olano, 507 U.S. 725, 732-34 (1993).

           Thadsamany’s       final    contention       is   that   the   district

court improperly applied the sentencing factors in determining

an   appropriate    sentence.         Appellate    courts     review      sentences

imposed by district courts for reasonableness, applying an abuse

of discretion standard.         Gall v. United States, 128 S. Ct. 586,

597 (2007); see United States v. Pauley, 511 F.3d 468, 473 (4th

Cir. 2007).    When sentencing a defendant, a district court must:

(1) properly      calculate    the    guideline     range;      (2)    treat   the

guidelines as advisory; (3) consider the factors set out in 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2008); and (4) explain its

reasons for selecting a sentence.           Pauley, 511 F.3d at 473.            We

presume    that     a   sentence      within      the    properly      calculated

sentencing guidelines range is reasonable.                    United States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007); see also Rita v.

United    States,   127   S.    Ct.    2456,   2462-69       (2007)    (upholding

                                        4
application of rebuttable presumption of correctness of within

guideline sentence).

               The     district     court   followed         the    necessary    steps     in

sentencing       Thadsamany.              First,       the     court      found,      by    a

preponderance of the evidence, that Thadsamany was responsible

for     10,000       pills.         The     court      then        properly     determined

Thadsamany’s advisory guideline range of 121 to 151 months.                                The

court    noted       that     the    guideline      range          is   presumed   to      be

reasonable and addressed what sentence would be sufficient, but

not greater than necessary to accomplish the sentencing goals,

and considerered the sentencing factors enumerated in § 3553(a).

The court specifically addressed the need to promote respect for

the law and provide just punishment, and the seriousness of the

offense.       Finally, the court determined that 150 months on each

count,    to     run    concurrently,       would      accomplish         the   sentencing

goals of § 3553(a).

               Although the court noted that the applicable guideline

range was presumed on appeal to be reasonable, it did not stop

the analysis there.            See, e.g., Gall, 128 S. Ct. at 597 (noting

that sentencing court may not presume that a within-guideline

sentence is reasonable, but rather must “make an individualized

assessment based on the facts presented”).                              Rather the court

then     appropriately          addressed        the     § 3553(a)          factors        and

determined what sentence would fulfill the sentencing goals.

                                             5
              We find that the district court followed the necessary

steps in determining an appropriate sentence for Thadsamany and

that    the     150-month      sentence,       which     is    within    the    advisory

guideline range, is reasonable.                  Accordingly, we find no abuse

of discretion in Thadsamany’s sentence.

              Having       reviewed    the   issues      asserted       on    appeal   and

finding       no    error,     we     affirm      Thadsamany’s         conviction      and

sentence.       We dispense with oral argument because the facts and

legal    contentions        are     adequately     presented      in    the    materials

before    the      court    and   argument       would   not    aid     the   decisional

process.

                                                                                AFFIRMED




                                             6